Title: From George Washington to William Minor, 16 June 1785
From: Washington, George
To: Minor, William



Sir,
Mt Vernon 16th June 1785.

Your letter of the 14th is this moment delivered to me. Moral obligations, or the obligations of humanity are equally binding on all men: if motives of humanity therefore induced me to bestow a years schooling on Lawce Posey, & to effect it I was willing to incur the expence of a years board also; the same motives might have induced you, without making a charge of it against me, to have acted a similar part in other respects by the boy; for sure I am, my connexion with him was not stronger, nor legal nor honorary obligation greater on me than on any other mans to excite them. Schooling, I reiterate in this letter, as I urged in my former, was my object; consequently, if he did not go to the Free school in Queen Anne, (the place designed) as you yourself acknowledged to me, nor to any other School—for what purpose let me ask was I to pay £17? Was not his Fathers house, if time was to be misspent, the best place for him to waste it in? Can it be supposed I ever had it in contemplation to board him out for the purpose of idleness? If then the conditions of my letter to Mr Baker were never complied with, as you candidly confessed to me they were not when here, where is the justice of requiring £17—or an iota of it from me, when the compensation was expressly stipulated? But I will be done. I am too much engaged in company & in business to go further into the detail of this matter.
If Genl Robardeau (whom you mentioned to me yourself in a former letter) will be so obliging as to undertake to determine the point, I shall be perfectly satisfied with his decision. I shall expect however that both this letter, & my former to you which was directed to his care, and such papers as you exhibited to me, will be laid before him—one of which certified that Lawce Posey was not at the Free school: another, in effect that your charge was antecedent to the date of my letter to Mr Baker—& a third, from Capt. Posey to you, which will serve to proove that

he was a House-Keeper at Rovers-delight (as he call’d his place) at the time you want me to pay you for the boy’s board, & when he was not at school, nor ever derived the benefit which was the object of my benevolence. I am Sir—&c.

G: Washington

